FILED
                           NOT FOR PUBLICATION                               FEB 21 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-30071

              Plaintiff-Appellee,                D.C. No. 3:03-cr-00370-BR

 v.
                                                 MEMORANDUM*
MARSHALL CHARLES RICHMOND,
a.k.a. Marshall Charles Richmond, III,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                          Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

      Marshall Charles Richmond appeals from the revocation of supervised

release and the 24-month sentence imposed upon revocation. Pursuant to Anders v.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Richmond’s counsel has filed a brief stating that

there are no grounds for relief, along with a motion to withdraw as counsel of

record. Richmond has filed a pro se supplemental brief. No answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                  16-30071